Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-12 are pending.

Examiner Note
3.		Two rejections of independent claim 1 are made below. A first rejection in view of Cho et al. which is considered closer in disclosure to the dependent claim subject matter of claims 2-11 (objected to allowance as described below) and a second rejection in view of Lee which is found to reject the subject matter of claims 1 and 12.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cho et al. (US Patent Application Publication 2016/0216800), herein after referred to as Cho.
Regarding independent claim 1, Cho discloses a light emitting display device (abstract), comprising: 
a light emitting display panel (Figure 1 reference display panel 300.) including a plurality of data lines, a plurality of reference voltage lines (Figure 11 reference data lines Dj identified as the claimed reference voltage lines. Figure 11 reference sensing lines SENj identified as the claimed data lines. Paragraph [0095] describes the lines SENj and Dj to be physical separate from one another and arranged in a column/first direction.), and a plurality of subpixels (Figure 1 reference pixels PX.); and 
a driving circuit configured to drive the light emitting display panel (Figure 1 reference plurality of drivers configured to drive the panel including: signal controller 800 which drives/outputs signals to control drivers, data driver 500 to drive data signals, scan driver 400 to drive scan signals, and sensing scan driver 600 to drive sensing signals.),
a first subpixel among the plurality of subpixels (Figure 11 described in paragraph [0089] to be a circuit diagram of one pixel.) including:
a light emitting element (Figure 11 reference organic light emitting element.), 
a driving transistor for driving the light emitting element, the driving transistor having a source node, a drain node and a gate node (Figure 11 reference driving transistor Qd depicted with source, drain, and gate.), and 
a first transistor for controlling an electrical connection between either the source node or the drain node of the driving transistor and a first data line among the plurality of data lines (Figure 11 reference transistor Qe directly connected to the source or drain node of the driving transistor Qd and first data line SENj of the plurality of data lines SEn (depicted in figure 1).); and
a storage capacitor coupled between the gate node of the driving transistor and either the source node or the drain node of the driving transistor (Figure 11 reference Cst connected between the gate of Qd and either the source node or drain node of driving transistor Qd.),
wherein the light emitting display panel further includes a second transistor for controlling an electrical connection between the gate node of the driving transistor included in the first subpixel and a first reference voltage line among the plurality of reference voltage lines (Figure 11 reference second transistor Qs directly connected between the gate of driving transistor Qd and a first reference voltage line Dj of the plurality of reference voltage lines Dm (depicted in figure 1).).

5.		Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US Patent Application Publication 2020/0020278).
Regarding independent claim 1, Lee discloses a light emitting display device (abstract), comprising: 
a light emitting display panel (Figure 1 reference display panel 100.) including a plurality of data lines, a plurality of reference voltage lines (Figures 1 and 4 reference sensing lines SSL identified as the claimed data lines and data lines DL as the claimed reference voltage lines.), and a plurality of subpixels (Figures 1 and 4 reference pixels PC.); and 
a driving circuit configured to drive the light emitting display panel (Figure 1 reference plurality of drivers configured to drive the panel including: timing controller 160 which drives/outputs signals to control drivers, data driver 130 to drive data signals, scan driver 120 to drive scan signals, and sensing scan driver 140 to drive sensing signals.),
a first subpixel among the plurality of subpixels (Figure 4 described in paragraph [0087] to be a circuit diagram of one pixel.) including:
a light emitting element (Figure 4 reference organic light emitting element OLED.), 
a driving transistor for driving the light emitting element, the driving transistor having a source node, a drain node and a gate node (Figure 4 reference driving transistor T1 depicted with source, drain, and gate.), and 
a first transistor for controlling an electrical connection between either the source node or the drain node of the driving transistor and a first data line among the plurality of data lines (Figure 4 reference transistor T3 directly connected to the source or drain node of the driving transistor T1 and first data line SSLm of the plurality of data lines SSL (depicted in figure 1).); and
a storage capacitor coupled between the gate node of the driving transistor and either the source node or the drain node of the driving transistor (Figure 4 reference Cst connected between the gate of T1 and either the source node or drain node of driving transistor T1.),
wherein the light emitting display panel further includes a second transistor for controlling an electrical connection between the gate node of the driving transistor included in the first subpixel and a first reference voltage line among the plurality of reference voltage lines (Figure 4 reference second transistor T2 directly connected between the gate of driving transistor T1 and a first reference voltage line DLm of the plurality of reference voltage lines DL (depicted in figure 1).).
Regarding claim 12, Lee discloses the light emitting display device of claim 1, further comprising: 
a digital-to-analog convert electrically connectable to the first data line (Figure 4 reference DAC electrically inputted to a MUX which is electrically inputted to + input of amp A of which output is electrically switches SW3 to SW4 to SW2 to first data line SSLm.);
a first switch configured to control an electrical connection between the digital-to-analog convert and the first data line (Figure 4 reference any one of switches SW2, SW4, or SW3.);
an analog-to-digital converter electrically connectable to the first data line (Figure 4 reference ADC electrically connected with SW9 to SW8 to SW7 to SW4 to SW2 to first data line SSLm.); and
a second switch configured to control an electrical connection between the analog-to-digital converter and the first data line (Figure 4 reference any other one of SW2, SW4, or SW3 not interpreted as the claimed first switch or any one of switches SW7-SW9.)

Allowable Subject Matter
6.		Claims 2-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, Cho discloses the light emitting display device of claim 1, wherein during a first driving period, a data voltage for driving an image display is supplied to the first reference voltage line (Figure 6 and paragraph [0097] describes the sensing line SENj of figure 11 to be operated as shown in figure 6 except that the sensing signal is applied from the sensing line SENj while the low-level scan signal SCANi is applied form the scan line Si. This describes a first driving period as a none sensing period and a second driving period as a sensing period. In the first none sensing period/first driving period reference data voltage SDE applied to the first reference voltage line for display as described in paragraph [0082]. Also note that paragraph [0082] describes during application of data voltage SDE to be a displaying period and depicted in figure 6 to be outside of the measurement/sensing period.), and
wherein during a second driving period different from the first driving period, a second reference voltage [ ] with a selected amplitude is supplied to the first reference voltage line (Figure 6 reference periods outside of application of SDE as the second driving period different from the first driving period of applying SDE. In the second driving period SDE is depicted to be constant and not swinging.), and a first load-free signal having an amplitude [ ] is supplied to the first data line (Paragraph [0097] describes the sensing line SENj/first data line is applied with a low-level scan signal during the sensing period/second driving period but does not describe the amplitude in any relation to the data voltage SDE amplitude.).
Cho does not specifically disclose the second reference voltage swinging with a selected amplitude supplied to the first reference voltage line or that a first load-free signal having an amplitude corresponding to the amplitude of the second reference voltage is supplied to the first data line. Further, Lee does not disclose any timing of voltages applied to the pixel circuit.
Lin et al. (US Patent Application Publication 2018/0239488) depicts in figure 3 a pixel circuit comprising only a driving transistor DT and a second transistor ST without comprising a first transistor. Lin et al. depicted in figure 5 all signals applied to the pixel circuit swing during the touch sensing period (claimed second driving period).
Lee et al. (US Patent Application Publication 2018/0120995 same assignee as the current application but published within a year of the earliest filing date of the current application) discloses the same pixel circuit as claimed in figure 8 operated via timing of signals as depicted in figure 9. Figure 9 depicts the claimed second driving period TP to have a swinging second reference voltage Vref applied to the first reference voltage line Vref. However, Lee et al. does not disclose a first load-free signal having an amplitude corresponding to the amplitude of the second reference voltage is supplied to the first data line (all signals are depicted to swing in amplitude).

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622